DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are current in the application.  Claims 1-20 are currently under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2019 was filed after the mailing date of the application on March 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on July 3, 2019 was filed after the mailing date of the application on March 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiter (thesis, cited in IDS 4/2019).
Regarding claim 1, Reiter teaches a system comprising a chamber/cell containing a fluid, and a bipolar membrane in the cell (p. 37-38, Fig. 2.10; p. 41), the bipolar membrane comprising a sandwich of photoacid-functionalized membrane between commercial AEM and CEM membranes.  (i.e. Nafion-CS3 membrane, p. 32), where the Examiner is reading this as a deionization system (200) for deionizing a fluid, said system comprising: a) a chamber (210) for containing said flu d: and b) two or more ion-exchange (IX) membranes (110) arranged in the chamber so as to partition the chamber into two or more chamber compartments, wherein at least one of the IX membranes comprises a photoactive dye covalently bound to said IX membrane, whereupon exposure to a photon source, said photoactive dye is configured to undergo a regenerative light-driven dissociation reaction or light-driven association reaction to generate or remove a positively-charged mobile ion and/or a negatively-charged mobile ion [i.e. the photoacid dye molecules are used in solar fuel devices operable using multiple cycles having equilibrium between the light-driven cycles (a regenerative and reversible); page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph) to generate a positively-charged ion and net a negatively-charged ion (the photoacid dye molecules undergo a light-driven liberation of protons = H+ and hydroxide ions = OH- as well as resulting net ionic power generation, page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph], wherein ions in the fluid are transported between chamber compartments to affect deionization of the fluid in at least one of the compartments. Therefore, Reiter anticipates the system of claim 1. 
Regarding claim 2, Reiter teaches that the IX membranes are comprised of one or more layers, wherein at least one of the layers is photoactive for light-driven ion pumping; e.g. the bipolar membrane 
Regarding claim 3, Reiter teaches wherein said layers are stacked optically in series to create a tandem membrane structure.  (i.e. sandwiched Nafion-CS3 membrane, p. 32)  Therefore, Reiter anticipates the system of claim 3. 
Regarding claim 4, Reiter teaches wherein the IX membranes comprise a combination of a cation-exchange membrane, an anion-exchange membrane, and a photoactive-dye-sensitized polymer membrane, or a combination thereof; e.g. the ion-exchange membrane is a cation-exchange membrane and the second membrane is an anion-exchange membrane. (page 2, lines 12-13); or the bipolar membrane comprising a sandwich of photoacid-functionalized membrane between commercial AEM and CEM membranes.  (i.e. Nafion-CS3 membrane, p. 32).  Therefore, Reiter anticipates the system of claim 4.  
Regarding claim 5, Reiter teaches wherein the IX membranes are annealed to one or more additional membranes (i.e. sandwiched with heat to adhere together, p. 32). The function “to enable a light-driven ion-pumping membrane that operates with symmetric ion distributions” does not make a structural difference between the prior art and the claimed invention.  See MPEP 2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, Reiter anticipates the system of claim 5.   
Regarding claim 6, the function “wherein the IX membrane comprises a photoactive ion pumping membrane that transports only positively-charged ions or only negatively-charged ions, or operates with symmetric ion distributions” does not make a structural difference between the prior art and the claimed invention.  See MPEP 2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc.,
Regarding claim 7, Reiter teaches the system of claim 1, wherein the photon source is sunlight, ultraviolet light, visible light, or near- infrared light. (sunlight, p. 25, first para.) Therefore, Reiter anticipates the system of claim 7. 
Regarding claim 8, Reiter teaches wherein the IX membranes divide the chamber into two-compartments (p. 41) The function “such that an inner compartment is configured to be deionized, and an outer compartment is configured to be concentrated with ions, or vice versa” does not make a structural difference between the prior art and the claimed invention.  See MPEP 2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, Reiter anticipates the system of claim 8.
Regarding claim 9, Reiter teaches wherein the photoactive dye is an organic photoacid, a photoacidic inorganic or organometallic metal complex, an organic photobase, a photobasic inorganic or organometallic metal complex, or an analogous dye where any ion is released or bound due to photoexcitation. (page 25, line 8 [photoacid])  Therefore, Reiter anticipates the system of claim 9. 
Regarding claim 10, Reiter teaches the system of claim 9, wherein the photoactive dye is a photoacid according to any one of the following compounds (see Fig. 2.2 of Reiter as compared to claim 10, second line of formulas, first formula on left)  Therefore, Reiter anticipates the system of claim 10.    Reference No. UCI Casc No. 2017-190-2, UCI 16.15 NP lInenlor'\ Last name: Ardo et a] Document Date: September 6, 2017
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Puxty et al (US 2016/0158690 A1).
Regarding claim 11, Reiter is applied as above.
Reiter does not teach the system of claim 9, wherein the photoactive dye is a photoacid comprising a donor core and at least one acceptor component bound to the donor core.
In the same field of endeavor (photoacid reactions) Puxty et al teaches a photoacid (photoactive compound) having a photodissociable proton and an electron accepting moiety.  (para. 0025) Puxty et al teaches that placing the photoacid in aqueous solution allows the aqueous solution to absorb gas (e.g. carbon dioxide) from a gas stream and then desorb the gas upon illumination. (para. 0056)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Reiter by using photoacid (photoactive compound) having a photodissociable proton and an electron accepting moiety, as taught by Puxty et al, as placing the photoacid in aqueous solution allows the aqueous solution to absorb gas (e.g. carbon dioxide) from a gas stream and then desorb the gas upon illumination. (para. 0056)  
Regarding claim 12, Puxty et al teaches wherein the acceptor component is according to any one of the following structures (para. 0120):

    PNG
    media_image1.png
    166
    779
    media_image1.png
    Greyscale

Regarding claim 13, Puxty et al teaches wherein the donor core is according to any one of the following structures (para. 0124, 0135):

    PNG
    media_image2.png
    175
    691
    media_image2.png
    Greyscale
  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Willey et al (US 2016/0067669 A1).
Regarding claim 16, Reiter is applied as above.
Reiter does not explicitly teach wherein the photoactive dye is a photobase according to any one of the following acridine derivative compounds: Rerenrice No. UCI Case No. 2017-190-2, LCl 16.15 NP ln enor'\ Lait name: Ardo at al. Document Date: September 6, 2017
    PNG
    media_image3.png
    404
    733
    media_image3.png
    Greyscale

In the same field of endeavor (photoactive reactions) Willey et al teaches using either photoacid or photobase as a photocatalyst (para. 0037), where the photobase includes acridine derivatives (para. 0054, where the Examiner is reading the acridine derivatives as including the compounds given above).  Willey et al teaches that using photobase allows control of the pKb value, where the change in the pKb value is triggered by e.g. visible light (para. 0037-0038)  
Therefore, it would have been obvious, to one of ordinary skill  in the art at the time of filing, to modify the system of Reiter by substituting acridine derivative photobase for photoacid, as taught by Willey et al, as using photobase allows control of the pKb value, where the change in the pKb value is triggered by e.g. visible light (para. 0037-0038)  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Brimblecombe et al (US 2010/0143811 A1).
Regarding claim 17, Reiter is applied as above.
Reiter does not teach wherein the photoactive dye is a photoacidic inorganic metal complex [claim 17] or according to any one of the following structures: 
    PNG
    media_image4.png
    399
    795
    media_image4.png
    Greyscale

In the same field of endeavor (cation exchange membranes bearing photo-active dyes, para. 0042) Brimblecombe et al teaches using ruthenium bipyridine complexes doped into the membrane as a 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Reiter by using ruthenium bipyridine complexes doped into the membrane as, taught by Brimblecombe et al, as the ruthenium complexes will act a photoelectrochemical relay, absorb visible light and facilitate electron transfer.  (para. 0042)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Sugihara et al (US 6,274,806 B1).
Regarding claim 18, Reiter is applied as above.
Reiter does not explicitly teach wherein the photoactive dye is a photoacidic inorganic metal complex comprising a metal group and a dithiol ligand modified with a protonated group, wherein the metal group is a Pt, Pd, or Ni, wherein the protonated group is a -OH or -NH3.
In the same field of endeavor (photoactive dyes) Sugihara et al teaches a photosensitizer comprising a platinum complex comprising a dithiolate (Abstract; col. 1 lines 39-67).  Sugihara et al teaches that the platinum complex absorbs light in the visible region and has a high efficiency of conversion of photo energy to electric energy.  (col. 1, lines 28-31)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Reiter by using a platinum complex comprising a dithiolate as the photoactive dye as taught by Sugihara et al, as the platinum complex absorbs light in the visible region and has a high efficiency of conversion of photo energy to electric energy.  (col. 1, lines 28-31)  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of O’Donnell et al.
Regarding claim 19, Reiter is applied as above. 
Reiter does not explicitly teach wherein the photoactive dye is a photobasic inorganic metal complex according to any one of the following structures: in.enor'\ Lait name: Ardo et a] Document Date: September 6, 2017 
    PNG
    media_image5.png
    191
    592
    media_image5.png
    Greyscale

In the same field of endeavor (photoactive compounds) O’Donnell et al teaches that ruthenium polypyridyl compounds can act as photobases (Abstract; Figure 1). O’Donnell et al teaches that the photobase ruthenium polypyridyl compounds absorb in the visible spectrum.  (Abstract)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Reiter by using ruthenium polypyridyl compounds as the photoactive compounds, as taught by O’Donnell, as the photobase ruthenium polypyridyl compounds absorb in the visible spectrum.  (Abstract)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US 6,274,806 B1) in view of Reiter.
Regarding claim 20, Mizutani et al teaches a process for electrodialysis of aqueous solution to remove electrolytic substances using an ion-exchange membrane (Abstract) where the ion-exchange membrane is functionalized with dyes (col. 8 lines 9-44).  
Mizutani et al does not explicitly teach that the ion-exchange membrane comprises photoactive dye covalently bound to the ion-exchange membrane, whereupon exposure to a photon source, said photoactive dye is configured to undergo a regenerative light-driven dissociation reaction or light-driven 
In the same field of endeavor (ion exchange) Reiter teaches wherein at least one of the IX membranes comprises a photoactive dye covalently bound to said IX membrane, whereupon exposure to a photon source, said photoactive dye is configured to undergo a regenerative light-driven dissociation reaction or light-driven association reaction to generate or remove a positively-charged mobile ion and/or a negatively-charged mobile ion [i.e. the photoacid dye molecules are used in solar fuel devices operable using multiple cycles having equilibrium between the light-driven cycles (a regenerative and reversible); page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph) to generate a positively-charged ion and net a negatively-charged ion (the photoacid dye molecules undergo a light-driven liberation of protons = H+ and hydroxide ions = OH- as well as resulting net ionic power generation, page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph].  Reiter teaches that this allows the system to operate regeneratively and reversibly.  (page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Mizutani et al by using an ion-exchange membrane comprising a photoactive dye covalently bound to said IX membrane, whereupon exposure to a photon source, said photoactive dye is configured to undergo a regenerative light-driven dissociation reaction or light-driven association reaction to generate or remove a positively-charged mobile ion and/or a negatively-charged mobile ion, as taught by Reiter, as this allows the system to operate regeneratively and reversibly.  (page 3, first-second paragraphs; page 25, first paragraph; page 32, first paragraph).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reiter does not teach or suggest that the photoacid comprises a quantum dot.  
Furthermore, Hill et al (US 2015/0298100 A1) teaches quantum dots as photosensitizers (para. 0009)  e.g. linked with ligands (para. 0041) but does not teach or suggest that the quantum dot has ligands comprising hydroxyl or sulfonate groups, and also does not teach or suggest that the quantum dot is photoacidic.  
Conclusion
Claims 1-13 and 16-20 are rejected. Claims 14-15 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/               Examiner, Art Unit 1794